Steuer, J. (dissenting).
The facts are as stated in the Per Curiam opinion.
The question presented is whether in a building in which over 60% of the apartments have been converted to business use but the Rent Administrator did not formally act on the application for decontrol until after the expiration date of the statute, the building is still subject to rent control. Under the statute it *445was the function of the Administrator to determine whether the conversion was bona fide. And until he did so the landlord could not collect rents based on the conversion (Matter of Sipal Realty Corp. [Dankers], 8 N Y 2d 319). "While the determination of the Administrator is an essential, his issuance of a certificate is purely ministerial. The Court of Appeals in Sipal (supra) ruled that, where certificates were issued after the action was begun to fix the rents, the court should still entertain the action, the date of the certificates being a factor from which the date from which decontrolled rents would be collectible. The decision of this court dismissing the proceeding (8 A D 2d 355) was modified in this respect, thereby sustaining the position taken by Valeete, J., dissenting: “ The language of section 13 merely limits the amount of rent a landlord may collect, i.e., he may not collect any sum in excess of the maximum residential rent until the Administrator has issued an order exempting housing accommodations from the regulations” (p. 359).
The expiration of the statute does not make the conversion or the occupancy of the space unlawful. Nor should it operate to prevent the Administrator from acting on an application made before its expiration and from certifying to a condition that existed while the statute was in effect. Coneededly the expiration of the statute does not change the situation in buildings where a certificate has been issued. And as the certificate is merely evidence that a bona fide conversion has been effected, it can still be issued in connection with a conversion which took place at a time when the statute was operative.
Breitel, J. P., Eager and Staley, JJ., concur in Per Curiam opinion; Steuer, J., dissents, in opinion in which Valente, J., concurs.
Order, entered on March 5,1964, reversed on the law, without costs, the application denied, and the petition dismissed.